—Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that reversal is required based upon the failure of County Court to abide by its sentencing commitment. The court informed defendant that it would not abide by its commitment and accorded defendant the opportunity to withdraw his plea, but defendant refused to do so (see, People v Schultz, 73 NY2d 757, 758; People v O’Neil, 184 AD2d 663). Defendant waived his statutory right to a speedy trial by his guilty plea (see, People v Friscia, 51 NY2d 845; People v Hemans, 197 AD2d 909, lv denied 82 NY2d 850). Defendant failed to preserve for our review his contention that the first count of the indictment is duplicitous (see, CPL 255.20 [1]; 210.20 [2]), and we decline to exercise our power to address it as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). Finally, in light of the nature of the crime, the age of the victim and defendant’s lengthy criminal history, we conclude that the sentence is neither unduly harsh nor severe. *1003(Appeal from Judgment of Oneida County Court, Murad, J.— Sodomy, 1st Degree.) Present—Denman, P. J., Green, Fallon, Balio and Boehm, JJ.